Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 1 of 16 PageID #: 1840




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

   EMERSON ELECTRIC CO.,                )
                                        )
                             Plaintiff, )
                                        )
                   v.                   )             CASE NO. 17-cv-01846-LPS-JLH
                                        )
   EMERSON QUIET KOOL CO. LTD., and     )
   HOME EASY LTD.,                      )
                                        )
                           Defendants. )

     DEFENDANTS’ OBJECTIONS TO JUDGE HALL’S FEBRUARY 19, 2021 ORDER


   Dated: March 4, 2021                        PANITCH SCHWARZE BELISARIO &
                                               NADEL, LLP

   Of Counsel:                                 /s/ John D. Simmons

   Keith A. Jones (pro hac vice)               John D. Simmons (#5996)
   PANITCH SCHWARZE BELISARIO & NADEL LLP      Dennis J. Butler (#5981)
   Two Commerce Square                         Wells Fargo Tower
   2001 Market Street, Suite 2800              2200 Concord Pike, Suite 201
   Philadelphia, PA 19103                      Wilmington, DE 19803
   Telephone: (215) 965-1330                   Telephone: (302) 394-6001
   kjones@panitchlaw.com                       jsimmons@panitchlaw.com
                                               dbutler@panitchlaw.com

                                   Counsel for Defendants
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 2 of 16 PageID #: 1841




                                                 TABLE OF CONTENTS
  I.         Standard of Review ................................................................................................................. 1
  II.        Brief Factual Summary ........................................................................................................... 1
  III.          Argument ............................................................................................................................ 2
        A.      Judge Hall’s Order Errs in its Analysis of Consolidation Under Rule 42 .......................... 2
        B.      Judge Hall’s Opinion Misapplies the Required Party Analysis Under Rule 19 ................. 8
  IV.           Conclusion ........................................................................................................................ 10




                                                                            ii
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 3 of 16 PageID #: 1842




                                                  TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

  Cases

  101 W. 136th St. Realty Corp. v. Sec’y of United States Dep’t of Hous. & Urban Dev.,
     No. 87 Civ. 1373 (RJW), 1988 U.S. Dist. LEXIS 12991 (S.D.N.Y. Nov. 23, 1988)..............10

  In re Cendant Corp. Litig.,
      182 F.R.D. 476 (D.N.J. 1998) ................................................................................................2, 6

  In re Cmty. Bank of N. Va. & Guar. Nat’l Bank of Tallahassee Second Mortg.
      Loan Litig.,
      418 F.3d 277 (3d Cir. 2005).......................................................................................................8

  EEOC v. City of Long Branch,
    866 F.3d 93 (3d Cir. 2017).........................................................................................................1

  Manning v. Manning,
    304 F.R.D. 227 (S.D. Miss. 2015) ...........................................................................................10

  Resnik v. Woertz,
     774 F. Supp. 2d 614 (D. Del. 2011) ...........................................................................................7

  Statutes

  28 U.S.C. § 636(b)(1)(A) .................................................................................................................1

  Other Authorities

  Fed. R. Civ. P. 19 ...................................................................................................................8, 9, 10

  Fed. R. Civ. P. 42 ...................................................................................................................2, 6, 10

  Fed. R. Civ. P. 72(a) ........................................................................................................................1

  8 Moore’s Federal Practice - Civil § 42.10[1][a] (2020) ...............................................................3




                                                                        iii
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 4 of 16 PageID #: 1843




         Pursuant to Fed. R. Civ. P. 72(a), Local Rule 72.1(b), and 28 U.S.C. § 636(b)(1)(A),

  Defendants Emerson Quiet Kool Co. Ltd. and Home Easy Ltd. hereby file these Objections to

  Magistrate Judge Hall’s February 19, 2021 Order, D.I. 103 (“the Order” or “the Opinion”).

  Defendants object to the Order’s application of the law with respect to both Defendants’ Request

  to Consolidate this case with C.A. No. 20-1652 and in their alternative request to add Emerson

  Radio Corp. to this case as a required co-Plaintiff. Defendants also submit that Judge Hall

  clearly erred in applying certain facts to the required party analysis, as set forth below.

    I.   STANDARD OF REVIEW

         On review of “a magistrate judge’s order regarding a nondispositive matter, the district

  court ‘must consider timely objections and modify or set aside any part of the order that is

  clearly erroneous or is contrary to law.’ This standard requires the District Court to review

  findings of fact for clear error and to review matters of law de novo.’” EEOC v. City of Long

  Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting Fed. R. Civ. P. 72(a)).

   II.   BRIEF FACTUAL SUMMARY

         This case is one of two in which Defendants are being accused of trademark infringement

  for their use of the mark EMERSON QUIET KOOL on portable air conditioners and

  dehumidifiers despite nearly 70 years of co-existence between Defendants’ predecessors and the

  Plaintiff in each case. Defendants and their predecessors began using the EMERSON QUIET

  KOOL mark in around 1949, but suddenly in 2017, Plaintiff Emerson Electric Co. (“Emerson

  Electric”) and Emerson Radio Corp. (“Emerson Radio”) (together, the “Two Plaintiffs” or “Both

  Plaintiffs”) acted together to file trademark infringement cases against Defendants in separate

  jurisdictions. As set forth more fully in Defendants’ Opening Brief (D.I. 83, at 3-8), Emerson

  Radio filed in the District of New Jersey asserting various forms of trademark infringement



                                                    1
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 5 of 16 PageID #: 1844




  claims, seeking damages, cancellation of Defendants’ trademark registration, and an injunction.

  Emerson Electric filed in this District, asserting the same claims and seeking the same remedies.

         Working together under a General Trademark Agreement first executed in 1991 and later

  restated in 2004, the Two Plaintiffs executed a 2017 Common Interest Agreement specifically for

  the purpose of suing Defendants, albeit in separate jurisdictions and in separate lawsuits. This

  Agreement makes clear that Both Plaintiffs have the same legal interest (preventing Defendants

  from using the EMERSON trademark, as each Plaintiff uses it in conjunction with its respective

  logo). Due to that identical interest, Both Plaintiffs claimed privilege over their communications

  with one another, preventing Defendants from gaining access to hundreds of highly relevant

  documents shedding light on what each Plaintiff believes the scope of its trademark rights to be.

         Due to the increasing amount of overlap between the two cases, Defendants began efforts

  to bring them together in late Summer 2020. Emerson Radio agreed to transfer its case from the

  District of New Jersey to this District and to consolidate with this case through trial. That case is

  now pending before this Court as C.A. No. 20-1652. Emerson Electric, however, opposed.

  III.   ARGUMENT

         A. Judge Hall’s Order Errs in its Analysis of Consolidation Under Rule 42

         The Order largely misapplies the law regarding consolidation under Rule 42 by focusing

  almost exclusively on alleged differences between the two cases, rather than the similarities. But

  Rule 42 does not “demand[] that actions be identical before they may be consolidated. Rule 42

  requires only a common question of law or of fact….’” In re Cendant Corp. Litig., 182 F.R.D.

  476, 478 (D.N.J. 1998) (quoting Fed. R. Civ. P. 42).1 In fact, “[c]ommon questions of law and


  1
   The In re Cendant Court even consolidated class action claims based on non-overlapping
  misrepresentations by the defendant that caused distinct damages. The Court consolidated
  because the claims arose “from a common course of conduct,” even though the specific wrongs
  were different. 182 F.R.D. at 478 (emphasis added). That is exactly the case here – both cases
                                                    2
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 6 of 16 PageID #: 1845




  fact do not have to predominate. All that is required is that the district court find they exist and

  that consolidation will prove beneficial.” 8 Moore’s Federal Practice - Civil § 42.10[1][a]

  (2020) (emphasis added).

         The Order omits almost any discussion about the similarities between the two cases,

  which would promote efficiency and reduce expense at no risk of delay or prejudice to Emerson

  Electric. For example, the Order does not discuss any testimony that will need to be offered by

  Defendants’ witnesses, effectively all of which will be identical in both cases. Defendants will

  need to testify in both matters about their acquisition and the chain-of-title of the EMERSON

  QUIET KOOL mark. D.I. 92, at 2. Defendants will also testify about the trademark registration

  for EMERSON QUIET KOOL filed by their predecessor in 2010 and the Consent Agreement

  entered into between Defendants’ predecessor and Emerson Electric. 2 Id. Due to Both Plaintiffs’

  claims of abandonment around 2008-2012, Defendants will present the same evidence in both

  cases regarding use and intent to resume use of their mark at that time. Id. Defendants also

  intend to call witnesses from Both Plaintiffs to testify about the 2004 General Trademark

  Agreement in both cases so the jury can weigh each Plaintiff’s rights against the other. 3 Id. The

  Order is silent on the inefficiency of requiring all of this testimony and evidence to be presented

  twice to two juries.




  arise from Defendants’ conduct in acquiring the EMERSON QUIET KOOL mark and selling
  products under that mark, even if certain specific alleged wrongs might be different.
  2
    This Consent Agreement is not only relevant to Emerson Electric. Under the 2004 General
  Trademark Agreement, Emerson Electric and Emerson Radio were required to exchange
  information regarding third-party use of the EMERSON name. D.I. 92, at 9. Emerson Electric’s
  notice of the Consent Agreement to Emerson Radio is therefore relevant to Defendants’ laches
  defense in each case.
  3
    There can be no overlap in rights, which the Two Plaintiffs agreed in the 2004 General
  Trademark Agreement. D.I. 92, at 4.
                                                    3
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 7 of 16 PageID #: 1846




          The Order also misapplies the analysis on the central legal issue of this case – federal

  trademark infringement. That analysis centers on the need for a plaintiff to prove that “(1) it

  owns the mark; (2) the mark is valid and legally protectable; and (3) defendant’s use of the mark

  to identify goods or services is likely to create confusion.” D.I. 103, at 4 (citing A & H

  Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000). Judge Hall

  found that “there will be little or no factual overlap” regarding the first two factors. Id., at 5.

  This is untrue. Each Plaintiff will have to prove that it owns “the mark,” but without testimony

  and evidence from each Plaintiff, the jury will be unclear as to what “the mark” actually is. The

  metes and bounds of each Plaintiff’s claim to EMERSON have not been established, and it

  would be prejudicial to Defendants to have separate factfinders make this determination in

  separate cases based on inconsistent evidence. D.I. 83, at 2.

          With respect to the third factor (confusion), the Order ignores all the analysis of this issue

  presented in Defendants’ Reply Brief. Instead, with no citation to the record, the Order finds that

  there will be little factual overlap and “assessment of the ten factors for each plaintiff is a distinct

  inquiry and will involve different evidence.” D.I. 103, at 5. As argued in the Reply Brief, more

  than half of the ten relevant factors are based on the same evidence in both cases: whether the

  “Emerson” in EMERSON QUIET KOOL is confusingly similar to the “Emerson” in the marks

  asserted by the Two Plaintiffs (factor 1); the scope of each Plaintiff’s rights as defined by the

  2004 General Trademark Agreement (factor 2); the price, nature, and description of Defendants’

  accused products bearing the EMERSON QUIET KOOL mark (factor 3); the consumers of

  Defendants’ goods (factor 3); the length of time Defendants and their predecessors have used the

  EMERSON QUIET KOOL mark (factor 4); Defendants’ intent in adopting the EMERSON

  QUIET KOOL mark (factor 5); the channels of trade through which Defendants’ goods are sold



                                                     4
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 8 of 16 PageID #: 1847




  (factor 7); and the channels through which Defendants’ goods are advertised (factor 7). That a

  different legal conclusion may be reached with respect to Both Plaintiffs does not eliminate the

  judicial efficiency in only presenting this evidence one time.

         Moreover, the Order casts aside in a footnote the Two Plaintiffs’ extensive history in

  cooperating to enforce their marks against Defendants in these matters. D.I. 103, f.n. 2. The

  Two Plaintiffs signed a Common Interest Agreement months before filing their Complaints in

  2017 to memorialize this coordination and both refused to produce their communications with

  one another based on a claimed privilege flowing from the Agreement, repeatedly arguing their

  legal “interest is the same….” D.I. 83, at 10 (emphasis added). That Agreement even admits the

  Two Plaintiffs “have interests in common relating to asserting their respective rights” in these

  cases. D.I. 92, at 9. Since the execution of the Agreement, the Two Plaintiffs have exchanged

  over 150 communications regarding their cases. D.I. 83, at 10. The Plaintiffs thus argued to this

  Court and to the District of New Jersey that they have “the same” legal interest in order to

  prevent Defendants from accessing communications between them that are directly relevant to

  the scope of their marks, but now claim to have very different legal interests from each other to

  get what they want in this context. Judge Hall acknowledged this about-face but gave no

  explanation as to how it impacted her analysis. Defendants submit that Plaintiffs cannot use their

  supposed privilege as both a sword and a shield.

         Judge Hall also erred in her determination that Emerson Electric’s breach of contract

  claim has no relevance to Emerson Radio’s case. D.I. 103, at 5. As also noted in Defendants’

  Reply Brief, that breach of contract claim is merely a repackaged trademark infringement claim.

  D.I. 92, at 7. That claim factually overlaps with Emerson Radio’s case for the same reasons as

  the trademark infringement claims, as described above. Further, there is little, if any, added



                                                   5
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 9 of 16 PageID #: 1848




  evidence to be presented on that claim that is not relevant to Emerson Radio’s case – the claim is

  predicated on a supposed breach of the Consent Agreement described above. Most or all of the

  evidence regarding the parties’ actions in forming that Agreement are relevant to the laches

  defense against Emerson Radio, because Emerson Electric was required to inform Emerson

  Radio of these facts under the 2004 General Trademark Agreement, as described above. In fact,

  absent consolidation, witnesses from each of the Two Plaintiffs will be called to testify about

  their respective rights under that Agreement in each of the respective cases.

         To sum up, the similarities in these two cases are extensive. Both cases are, with little

  else, trademark infringement actions in which Both Plaintiffs claim ownership of EMERSON

  trademarks and claim Defendants’ portable air conditioners and dehumidifiers infringe those

  marks through use of the EMERSON QUIET KOOL mark. As explained above and in the

  original briefing, large swaths of the evidence implicated in those claims is identical. As also

  explained above and before, almost all of Defendants’ testimony and witnesses are identical

  between the cases, and it will also be necessary to elicit the same testimony from representatives

  of Both Plaintiffs regarding the 2004 General Trademark Agreement in both cases. In addition,

  Both Plaintiffs seek to cancel Defendants’ registration for EMERSON QUIET KOOL. D.I. 83,

  at 4. As cited above, that should be the end of the discussion under the relevant law - Rule 42

  does not “demand[] that actions be identical before they may be consolidated. Rule 42 requires

  only a common question of law or of fact….’” In re Cendant, 182 F.R.D. at 478.

         Despite that, the Order not only overlooked all of the factual overlap, it also overstated

  the differences between the two cases and the supposed prejudice to Emerson Electric. For

  example, Judge Hall found that “a consolidated trial might give jurors the mistaken impression

  that the parties are co-owners of the asserted marks. I agree that, given the nature of the claims,



                                                   6
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 10 of 16 PageID #: 1849




   there is a real chance of juror confusion if the cases were tried together.” D.I. 103, at 5-6. Judge

   Hall’s finding in this regard does not consider the simple solution proposed in Defendants’ Reply

   Brief: the Court can simply instruct the jury that the Two Plaintiffs have distinct rights rather

   than co-ownership of a mark, and the Plaintiffs’ own experienced attorneys should have no

   difficulty making this clear in their opening and closing statements. D.I. 92, at 4. The Order

   gives no explanation as to why this is not a satisfactory solution. Further, testimony from each

   corporate representative about the 2004 General Trademark Agreement should set forth what

   each of the Two Plaintiffs understood its rights are to the EMERSON mark(s).

           The Order also found potential delay in that Emerson Electric’s case is scheduled for trial

   in January 2022, while Emerson Radio’s case is not yet scheduled. It concluded that finding time

   to try both cases together could result in considerable delay to Emerson Electric. D.I. 103, at 6.

   However, no explanation is given as to why Emerson Radio cannot simply be added to the

   already-scheduled trial. As noted in the prior briefing, Emerson Electric has only disclosed two

   potential fact witnesses and Emerson Radio disclosed one, while Defendants only intend to call

   two fact witnesses. D.I. 92, f.n. 6. Defendants expect that both trials could comfortably fit

   within the five days already allotted for trial in January 2022.

           In total, Judge Hall’s analysis fails to properly “balance considerations of efficiency,

   expense, and fairness.” Resnik v. Woertz, 774 F. Supp. 2d 614, 624 (D. Del. 2011). As noted

   above, efficiency and reduction of expenses will be promoted by having a single trial with Both

   Plaintiffs present. The evidence and testimony that will be presented identically in both cases by all

   parties, as well as their experts, is legion, even if the resulting legal analysis may slightly differ.

   Judge Hall too heavily focused on the possibility of each Plaintiff receiving a different conclusion,

   rather than on the simple efficiency by presenting all these facts one time to one jury and allowing

   that jury to make whatever number of conclusions is necessary. The Order also did not consider the

                                                         7
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 11 of 16 PageID #: 1850




   reduced burdens on the citizens of Delaware by empaneling only one jury to try these cases. The

   Order instead focused on the supposed differences between these cases, but overlooked that to

   whatever extent the cases are different, those portions of testimony or pieces of evidence must be

   presented to a jury either way. Whether there is one trial or two, the discrete portions of these cases

   will take the same amount of time for the parties, for the Court, and for the jury or juries.

           The Order also misapplied the level of fairness achieved by one trial as opposed to two. The

   only consideration in support of two trials is that the jury may be confused by a single trial, but as

   explained above, any such confusion is easily remedied. Emerson Radio clearly recognizes so and

   does not oppose consolidation. D.I. 83, at 7-8. As such, no unfairness results from consolidation.

   See also In re Cmty. Bank of N. Va. & Guar. Nat’l Bank of Tallahassee Second Mortg. Loan

   Litig., 418 F.3d 277, 298 n.12 (3d Cir. 2005) (citing Johnson v. Manhattan Ry. Co., 289 U.S. 479,

   496-97 (1933)) (noting that Plaintiff’s rights are not compromised by consolidating cases).

           B. Judge Hall’s Opinion Misapplies the Required Party Analysis Under Rule 19

           Under Fed. R. Civ. P. 19, an absent party should be joined if it claims an interest relating

   to the subject of the action, joinder is feasible, and failure to join leaves an existing party subject

   to a substantial risk of incurring double, multiple, or otherwise inconsistent obligations. Judge

   Hall’s Opinion found that Emerson Radio does not have an interest in this matter and that

   Defendants are not subject to risk of a double obligation in Emerson Radio’s absence.

           With respect to Emerson Radio’s interest in this case, Judge Hall’s Opinion clearly erred

   in its evaluation of the facts. In their Common Interest Agreement, Emerson Radio and Emerson

   Electric admitted they “have interests in common relating to asserting their respective rights”

   in these cases. D.I. 92, at 9 (emphasis added). The Two Plaintiffs then used these common

   interests to claim privilege over documents that would be highly useful for Defendants to

   ascertain and show to the jury what each Plaintiff believes the scope of its trademark rights is. In

                                                       8
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 12 of 16 PageID #: 1851




   arguing for this privilege, Emerson Electric repeatedly emphasized to the Court that it “share[s]”

   a “common legal interest” with Emerson Radio, while Emerson Radio argued to the District of

   New Jersey that “Emerson Radio and Emerson Electric’s interest is the same….” D.I. 83, at 5-6.

   Both Plaintiffs having already admitted (when it suited them) that they have the same legal

   interest, it was clear error for Judge Hall to find that Emerson Radio does not have an interest in

   Emerson Electric’s case (especially in light of the overlapping issues identified above).

          Judge Hall also misapplied the law and relied on clearly erroneous facts in evaluating

   whether Defendants face a potential double obligation. When this motion was originally filed,

   the potential double recovery was that both Plaintiffs sought complete disgorgement of the same

   profits earned by Defendants on the same exact set of product sales (portable air conditioners and

   dehumidifiers), money which logically cannot be paid to one Plaintiff if it has already been paid

   to the other. Judge Hall found that “[a]ny damages awarded against Defendants for trademark

   infringement will be tied to the specific infringement at issue in that action.” D.I. 103.

   However, no explanation is given as to how this is ensured, and the Opinion does not discuss

   Defendants’ concern that because the burden is on Defendants to apportion their profits between

   the two Defendants (D.I. 83, at 11), evidence regarding Both Plaintiffs must be in front of the

   factfinder to properly make that apportionment. Because Plaintiffs claimed privilege over that

   evidence, Defendants cannot present it at trial unless Both Plaintiffs’ witnesses are there for

   questioning. Judge Hall also found that the risk of being found liable to both Plaintiffs is not

   “substantial,” largely because Defendants did not cite any authority suggesting that this is a

   scenario contemplated by Rule 19, and that joinder would not necessarily eliminate that risk.

   D.I. 103, at 7-8. Regarding the former issue, Defendants submit that this scenario is unique and

   the absence of case law on the issue does not render the Rule inapplicable. Rather, it is self-



                                                     9
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 13 of 16 PageID #: 1852




   evident that two separate juries readily can and will come to differing conclusions even on

   similar issues. See also Manning v. Manning, 304 F.R.D. 227, 230 (S.D. Miss. 2015) (“There is

   no precise formula for deciding whether joinder is required under Rule 19(a); instead,

   determinations under the Rule are heavily influenced by the particulars of individual cases.”).

          Regarding the latter issue, the plain language of the Rule shows that complete elimination

   of the risk of multiple recoveries is not the standard. Rather, the Rule plainly states that if

   Defendants are exposed to “a substantial risk” of multiple obligations (Rule 19(a)(1)(B)(ii)),

   Emerson Radio “must be joined” (Rule 19(a)(1)) if the other conditions are met. Nowhere does

   the Rule contemplate how likely joinder is to remedy the risk. See also 101 W. 136th St. Realty

   Corp. v. Sec’y of United States Dep’t of Hous. & Urban Dev., No. 87 Civ. 1373 (RJW), 1988

   U.S. Dist. LEXIS 12991, at *33 (S.D.N.Y. Nov. 23, 1988) (If a party is required and “[i]f joinder

   is feasible, the Court must order it….”).

          Finally, Judge Hall’s reliance on Emerson Electric’s withdrawal of its request for

   disgorgement is a clear factual error. As stated in Defendants’ Reply Brief, Emerson Electric still

   seeks compensatory contract damages and punitive damages. D.I. 92, at 6-7. To the extent

   Defendants are expected to pay those damages from the same pool of money as the profits

   sought by Emerson Radio, Defendants are still subject to a double recovery.

   IV.    CONCLUSION

          For the reasons stated above and in the original briefing, Defendants respectfully submit

   that the February 19, 2021 Order erred in its application of Fed. R. Civ. P. 42 and 19. Defendants

   respectfully request this Court overrule that Order and either consolidate this case with C.A. No.

   20-1652 through trial or add Emerson Radio Corp. as a required co-Plaintiff in this case.




                                                     10
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 14 of 16 PageID #: 1853




   Dated: March 4, 2021                       PANITCH SCHWARZE BELISARIO &
                                              NADEL, LLP

   Of Counsel:                                /s/ John D. Simmons

   Keith A. Jones (pro hac vice)              John D. Simmons (#5996)
   PANITCH SCHWARZE BELISARIO & NADEL LLP     Dennis J. Butler (#5981)
   Two Commerce Square                        Wells Fargo Tower
   2001 Market Street, Suite 2800             2200 Concord Pike, Suite 201
   Philadelphia, PA 19103                     Wilmington, DE 19803
   Telephone: (215) 965-1330                  Telephone: (302) 394-6001
   kjones@panitchlaw.com                      jsimmons@panitchlaw.com
                                              dbutler@panitchlaw.com
                                Counsel for Defendants




                                         11
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 15 of 16 PageID #: 1854




                                   CERTIFICATE OF SERVICE

          I hereby certify that the foregoing document has been filed electronically and is available

   for viewing and downloading from the Court’s Electronic Case Filing system (CM/ECF). Notice

   of this filing will be sent by email to all parties by operation of the Court’s CM/ECF system and

   service is being made on all parties through the CM/ECF system.


    Dated: March 4, 2021                           /s/ John D. Simmons
                                                   John D. Simmons




                                                   12
Case 1:17-cv-01846-LPS-JLH Document 114 Filed 03/04/21 Page 16 of 16 PageID #: 1855




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

    EMERSON ELECTRIC CO.,                )
                                         )
                              Plaintiff, )
                                         )
                    v.                   )                    CASE NO. 17-cv-01846-LPS-JLH
                                         )
    EMERSON QUIET KOOL CO. LTD., and     )
    HOME EASY LTD.,                      )
                                         )
                            Defendants. )

                    CERTIFICATION TO DEFENDANTS’ OBJECTIONS TO
                       JUDGE HALL’S FEBRUARY 19, 2021 ORDER

          Pursuant to the Court’s October 9, 2013 Standing Order for Objections Filed Under Fed.

   R. Civ. P. 72, Defendants certify that their Objections to Judge Hall’s February 19, 2021 Order

   (D.I. 103) do not raise any legal or factual arguments that were not previously presented in

   briefing or oral argument.



    Dated: March 4, 2021                                PANITCH SCHWARZE BELISARIO &
                                                        NADEL, LLP

    Of Counsel:                                         /s/ John D. Simmons

    Keith A. Jones (pro hac vice)                       John D. Simmons (#5996)
    PANITCH SCHWARZE BELISARIO & NADEL LLP              Dennis J. Butler (#5981)
    Two Commerce Square                                 Wells Fargo Tower
    2001 Market Street, Suite 2800                      2200 Concord Pike, Suite 201
    Philadelphia, PA 19103                              Wilmington, DE 19803
    Telephone: (215) 965-1330                           Telephone: (302) 394-6001
    kjones@panitchlaw.com                               jsimmons@panitchlaw.com
                                                        dbutler@panitchlaw.com
                                        Counsel for Defendants




                                                   13
